The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “travel drive unit” in Claim 1, “data unit” in Claim 1, and “obstacle detection unit” in Claims 10 and 17.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. US 2012/0222224 (hereafter Yoon et al.).

 	
Regarding Claim 1, Yoon et al. teaches:
1. A moving robot (robot cleaning device 10) comprising: 
a movable main body (body 11); 
a travel drive unit (driving unit 20) configured to move the main body; 
a data unit (memory of controller (not shown) necessary to store a map) configured to store data for each region (map, Paragraph [0073])); 
a dust sensor (debris detecting unit 70) configured to detect dust in air suctioned during cleaning (Figure 4A); and 
a controller (controller (not shown)) configured to control the travel drive unit so as to perform cleaning while traveling in a traveling area distinguished into a plurality of regions (Paragraph [0077]), 
wherein the controller is further configured to: 
store, in the data unit, dust information detected by the dust sensor (discriminating between a region from which debris is introduced into the robot cleaning device 10 and a region from which no debris is introduced into the robot cleaning device 10 based on the signal received from the debris detecting unit 70, Paragraph [0077]) and a number of times of cleaning in each region (On the other hand, in the region from which no debris is introduced, the controller may designate the cleaning order for this region to a later order or to reduce the number of times the robot cleaning device 10 travels in the region, Paragraph [0077].  Also, counts number or time of patterned/repeated cleaning operations 140); and 
set a cleaning region and a non-cleaning region based on cleaning data (discriminating between a region from which debris is introduced into the robot cleaning device 10 and a region from which no debris is introduced into the robot cleaning device 10 based on the signal received from the debris detecting unit 70, Paragraph [0077]), which is calculated based on the dust information and the number of times of cleaning (count number or time of patterned/repeated cleaning operations, 140), so as to perform cleaning of the cleaning region (For example, in the region from which debris is introduced, the controller may control the robot cleaning device 10 to travel repeatedly, to reduce the travel speed thereof, or to increase the rotating force of the brush unit 51 or the suction force of the fan unit 51 in order to achieve an enhancement in cleaning efficiency. On the other hand, in the region from which no debris is introduced, the controller may designate the cleaning order for this region to a later order or to reduce the number of times the robot cleaning device 10 travels in the region, Paragraph [0077].  Also, The robot cleaning device 10 may also enhance the cleaning efficiency thereof by cleaning the cleaning regions while discriminating the cleaning regions between a region in which a large amount of debris is present and a region in which a small amount of debris is present. In this case, it may also be possible to reduce the cleaning time, Paragraph [0115]).  

Using the broadest reasonable interpretation, Yoon et al. discloses a robot cleaning device 10 that substantially teaches all of the claim limitations, however, since the disclosure uses different terms and explanations of the operation, there may be slight differences between the disclosure and the Applicant’s intended claim scope.  It would have been an obvious matter of design choice to one having ordinary skill before the effective filing date of the claimed invention to modify the Yoon et al. device to precisely disclose the claims as presented, since it appears that the Yoon et al. device invention would perform equally as well as the Applicant’s claimed device.

Regarding Claim 2, Yoon et al. teaches:
2. The moving robot of claim 1, wherein the controller (controller (not shown)) is further configured to: 
distinguish each region allowed for traveling in the plurality of regions into cells of a predetermined size (map, Paragraph [0073]. “cells of a predetermined size” is merely a unit of measure such as inches or centimeters or even a customized value.  The map would inherently be based on a predetermined unit of measure); and 
store, as the dust information, a number of cells in each region and a number of cells where dust is detected by the dust sensor (debris detecting unit 70)(The controller may also enable the robot cleaning device 10 to perform a cleaning operation while discriminating between a region from which debris is introduced into the robot cleaning device 10 and a region from which no debris is introduced into the robot cleaning device 10 based on the signal received from the debris detecting unit 70, Paragraph [0077].  The region size on the map will inherently be based on a number of cells of a unit of measure).  

Regarding Claim 3, Yoon et al. teaches:
3. The moving robot of claim 2, wherein the controller (controller (not shown)) is further configured to, in response to a detection signal from the dust sensor (debris detecting unit 70) with respect to each region on a per cell basis, count a number of cells where dust is detected (The controller may also enable the robot cleaning device 10 to perform a cleaning operation while discriminating between a region from which debris is introduced into the robot cleaning device 10 and a region from which no debris is introduced into the robot cleaning device 10 based on the signal received from the debris detecting unit 70, Paragraph [0077].  The region size on the map will inherently be based on a count of cells of a unit of measure).  

Regarding Claim 4, Yoon et al. teaches:
4. The moving robot of claim 1, wherein the controller (controller (not shown)) is further configured to calculate the cleaning data based on a number of cells in each region, a number of cells where the dust is detected, and a number of times of cleaning (The controller may also enable the robot cleaning device 10 to perform a cleaning operation while discriminating between a region from which debris is introduced into the robot cleaning device 10 and a region from which no debris is introduced into the robot cleaning device 10 based on the signal received from the debris detecting unit 70. For example, in the region from which debris is introduced, the controller may control the robot cleaning device 10 to travel repeatedly, to reduce the travel speed thereof, or to increase the rotating force of the brush unit 51 or the suction force of the fan unit 51 in order to achieve an enhancement in cleaning efficiency. On the other hand, in the region from which no debris is introduced, the controller may designate the cleaning order for this region to a later order or to reduce the number of times the robot cleaning device 10 travels in the region, Paragraph [0077].  Also, count number or time of patterned/repeated cleaning operations, 140).  

Regarding Claim 5, Yoon et al. teaches:
5. The moving robot of claim 1, wherein the controller (controller (not shown)) is further configured to: 
when the cleaning data has a value equal to or greater than a reference value, set a corresponding region as a cleaning region; and 
when the cleaning data has a value smaller than the reference value, set the corresponding region as a non-cleaning region (Based on measurement of dust concentration from the debris detecting unit 70, the controller may also enable the robot cleaning device 10 to perform a cleaning operation while discriminating between a region from which debris is introduced into the robot cleaning device 10 and a region from which no debris is introduced into the robot cleaning device 10 based on the signal received from the debris detecting unit 70, Paragraph [0077]).  

Regarding Claim 6, Yoon et al. teaches:
6. The moving robot of claim 5, wherein the controller (controller (not shown)) is further configured to, when the cleaning data has a value greater than a preset value being greater than the reference value, add cleaning of the region (The robot cleaning device 10, which includes the debris detecting unit 70, may further enhance the cleaning efficiency thereof by discriminating between the region from which debris is introduced and the region from which debris is not introduced. The robot cleaning device 10 may also enhance the cleaning efficiency thereof by cleaning the cleaning regions while discriminating the cleaning regions between a region in which a large amount of debris is present and a region in which a small amount of debris is present, Paragraph [0115].  The reference value being the point where the robot cleaning device identifies what it considers to be a large amount of debris versus a small amount of debris – Step 520).  

Regarding Claim 7, Yoon et al. teaches:
7. The moving robot of claim 5, wherein the controller is further configured to, when the cleaning data has a value smaller than the reference value (a small amount of dirt is detected in the region), set the region as a cleaning region depending on a number of times the corresponding region has been set as a non-cleaning region (not selected), a density of dust in each cell (The robot cleaning device 10 may also enhance the cleaning efficiency thereof by cleaning the cleaning regions while discriminating the cleaning regions between a region in which a large amount of debris is present and a region in which a small amount of debris is present, Paragraph [0115]), or an elapse of time since last cleaning (not selected).  

Regarding Claim 8, Yoon et al. teaches:
8. The moving robot of claim 1, wherein the controller (controller (not shown)) is further configured to, when a number of cells in each region is changed, reset pre-stored data (the debris detecting unit 70 detects introduction of debris while the robot cleaning device 10 travels along a predetermined map, the controller may correct the map in order to repeatedly travel the debris detecting unit 70 in the region from which dust is introduced, or may correct the map such that the spacing between adjacent portions of the map is reduced to decrease the spacing between adjacent portions of the traveling path, Paragraph [0114]).

Yoon et al. discloses a robot cleaning device that uses real time dust detection to identify regions on the map where a large amount of debris has be found and regions where a small amount of debris has been found that as taught in Paragraph [0115] – “may also enhance the cleaning efficiency thereof by cleaning the cleaning regions while discriminating the cleaning regions between a region in which a large amount of debris is present and a region in which a small amount of debris is present. In this case, it may also be possible to reduce the cleaning time.”  Yoon et al. does not specifically disclose that the device updates the map to change the area of the region over time based on the pattern of dust detected, however, it would have been obvious to one with ordinary skill in the art at the time of filing that the Yoon et al. device controller be configured to update the pre-stored data for the regions with the motivation to enhance the cleaning efficiency as obstacles in the room are moved, added, or removed, or as dust patterns change over time with the motivation to maintain the highest cleaning efficiency.

Regarding Claim 9, Yoon et al. teaches:
9. The moving robot of claim 1, wherein the controller is further configured to delete data that has been stored for more than a preset time (see discussion below).

As previously presented, Yoon et al. is configured to generate a map and update a map to maintain an efficient cleaning operation.  The process for updating a map inherently includes deleting previous data and overwriting it with new data.  In a scenario where the device was not used for a long period of time, it would have been obvious to one with ordinary skill in the art at the time of the invention that the space may have been significantly changed by the rearrangement, addition, and removal of furniture, rugs, or other obstacles that are part of the stored map.  It would therefore be obvious design choice to program the software to delete the map after a predetermined period of time between operations has elapsed and create a new map based on the current configuration.  It would also have been obvious design choice to program the software, after a predetermined number of times cleaning, to reevaluate the dust accumulation in the space and determine if new traffic patterns have altered the previous dust collection data to ensure that the device doesn’t compromise it cleaning effectiveness.

Regarding Claim 10, Yoon et al. teaches:
10. The moving robot of claim 8, further comprising an obstacle detection unit (proximity sensor 12 and/or vision sensor 13), 
wherein the controller (controller (not shown)) is further configured to, when a new obstacle is detected by the obstacle detection unit or when an obstacle is removed (determined through proximity sensor or vision sensor), determine that a number of cells in a corresponding region is changed (see discussion below).  

Yoon et al. discloses generating a map of the cleaning space using the proximity sensor 12 and/or vision sensor 13.  Yoon et al. discloses updating the map in Paragraph [0114].  Yoon et al. does not specifically disclose that the map is updated to include new obstacles or removed obstacles and modification of the region based on the change.  It would have been obvious to one with ordinary skill in the art at the time of filing that cleaning spaces change over time, new furniture is added, furniture is moved, etc.  Therefore, it would have been obvious to configure the robot to update the map using the existing sensors with the motivation to optimize the cleaning operation.  For example, if a piece of furniture has been removed, it would be obvious for the robot to modify map so that the floor at the location of the removed furniture is cleaned.

Regarding Claim 11, Yoon et al. teaches:
11. The moving robot of claim 10, wherein the controller is further configured to reset (map is updated, Paragraph [0114]) the data by determining whether the new obstacle is a temporary obstacle (not selected) or whether the new obstacle has a size equal to or greater than a predetermined size (see discuss below).  

As previously presented, Yoon et al. is configured to generate a map and update a map that is based on a predetermined unit of measure.  It would have been obvious to one with ordinary skill in the art at the time of filing that if an object is large enough to be detected it would obviously have a size equal to or greater than a predetermined size.  Conversely, if an object is too small to be detected, it would be smaller than a predetermined size. 

Regarding Claim 12, Yoon et al. teaches:
12. A controlling method of a moving robot (robot cleaning device 10), the method comprising: 
receiving a cleaning command with respect to a traveling area divided into a plurality of regions (The controller may also enable the robot cleaning device 10 to perform a cleaning operation while discriminating between a region from which debris is introduced into the robot cleaning device 10 and a region from which no debris is introduced into the robot cleaning device 10 based on the signal received from the debris detecting unit 70, Paragraph [0077]); 
checking cleaning data which is calculated based on a number of times of cleaning in each region and dust information (number or time of patterned/repeated cleaning operations greater than or equal to a predetermined value? 150); 
setting a cleaning region and a non-cleaning region by comparing the cleaning data with a reference value (discriminating between a region from which debris is introduced into the robot cleaning device 10 and a region from which no debris is introduced into the robot cleaning device 10 based on the signal received from the debris detecting unit 70, Paragraph [0077].  The reference value being the point where the robot cleaning device identifies what it considers to be a large amount of debris versus a small amount of debris – Step 520); 
performing cleaning of the cleaning region while traveling (cleaning/traveling 100); 
storing dust information by detecting dust in air suctioned during cleaning (The controller may also enable the robot cleaning device 10 to perform a cleaning operation while discriminating between a region from which debris is introduced into the robot cleaning device 10 and a region from which no debris is introduced into the robot cleaning device 10 based on the signal received from the debris detecting unit 70, Paragraph [0077]); and 
updating the cleaning data based on the number of times of cleaning in each region and the dust information (count number or time of patterned/repeated cleaning operations, 140.  On the other hand, in the region from which no debris is introduced, the controller may designate the cleaning order for this region to a later order or to reduce the number of times the robot cleaning device 10 travels in the region, Paragraph [0077]).  

Regarding Claim 13, Yoon et al. teaches:
13. The method of claim 12, further comprising adding cleaning of a region when the cleaning data has a value greater than the reference value (The robot cleaning device 10, which includes the debris detecting unit 70, may further enhance the cleaning efficiency thereof by discriminating between the region from which debris is introduced and the region from which debris is not introduced. The robot cleaning device 10 may also enhance the cleaning efficiency thereof by cleaning the cleaning regions while discriminating the cleaning regions between a region in which a large amount of debris is present and a region in which a small amount of debris is present, Paragraph [0115].  The reference value being the point where the robot cleaning device identifies what it considers to be a large amount of debris versus a small amount of debris – Step 520).  

Regarding Claim 14, Yoon et al. teaches:
14. The method of claim 12, further comprising, before setting a region as the non-cleaning region in a case where the cleaning data has a value smaller than the reference value, setting the region as a cleaning region when at least one of the following conditions is met: 
the region has been set as the non-cleaning region a preset number of times or more; 
there is a cell with a density of dust equal to or greater than a reference density (The robot cleaning device 10, which includes the debris detecting unit 70, may further enhance the cleaning efficiency thereof by discriminating between the region from which debris is introduced and the region from which debris is not introduced. The robot cleaning device 10 may also enhance the cleaning efficiency thereof by cleaning the cleaning regions while discriminating the cleaning regions between a region in which a large amount of debris is present and a region in which a small amount of debris is present, Paragraph [0115].  The reference value being the point where the robot cleaning device identifies what it considers to be a large amount of debris versus a small amount of debris – Step 520); and 
a preset time has elapsed since last cleaning (see discussion below).  

Yoon et al. discloses a robot cleaning device 10 configured to automatically clean a desired space.  Yoon et al. does not disclose that the device is configured to operate after a preset time has elapsed since the last cleaning.  It would have been obvious design choice for the robot to be configured to automatically perform cleaning based on a time schedule determined by the user providing a preset time between cleanings.  Therefore, it would have been obvious for the robot to begin a cleaning operation after a preset time has elapsed since the last cleaning with the motivation to automatically initiate cleaning based on the operator’s preferred time period without requiring manual intervention.

Regarding Claim 15, Yoon et al. teaches:
15. The method of claim 12, further comprising: 
detecting an obstacle in a region during cleaning (using proximity sensor 12 and/or vision sensor 13); and 
when a number of cells in the region is changed due to the obstacle, resetting pre-stored data (updating the map in Paragraph [0114])(see discussion below).  

Yoon et al. discloses generating a map of the cleaning space using the proximity sensor 12 and/or vision sensor 13.  Yoon et al. discloses updating the map in Paragraph [0114].  Yoon et al. does not specifically disclose that the map is updated to include new obstacles or removed obstacles and modification of the region based on the change.  It would have been obvious to one with ordinary skill in the art at the time of filing that cleaning spaces change over time, new furniture is added, furniture is moved, etc.  Therefore, it would have been obvious to configure the robot to update the map using the existing sensors with the motivation to optimize the cleaning operation.  For example, if a piece of furniture has been removed, it would be obvious for the robot to modify map so that the floor at the location of the removed furniture is cleaned.

Regarding Claim 16, Yoon et al. teaches:
16. The method of claim 12, further comprising deleting data, which includes previous dust information having stored for more than a preset time and a number of times of cleaning (see discussion below).

As previously presented, Yoon et al. is configured to generate a map and update a map to maintain an efficient cleaning operation.  The process for updating a map inherently includes deleting previous data and overwriting it with new data.  In a scenario where the device was not used for a long period of time, it would have been obvious to one with ordinary skill in the art at the time of the invention that the space may have been significantly changed by the rearrangement, addition, and removal of furniture, rugs, or other obstacles that are part of the stored map.  It would therefore be obvious design choice to program the software to delete the map after a predetermined period of time between operations has elapsed and create a new map based on the current configuration.  It would also have been obvious design choice to program the software, after a predetermined number of times cleaning, to reevaluate the dust accumulation in the space and determine if new traffic patterns have altered the previous dust collection data to ensure that the device doesn’t compromise it cleaning effectiveness.

Regarding Claim 17, Yoon et al. teaches:
17. The method of claim 15, wherein it is determined that the number of cells in the region is changed (map is updated, Paragraph [0114]) when a new obstacle is detected by an obstacle detection unit or when an obstacle is removed (determined through proximity sensor 12 and/or vision sensor 13) (see discussion below).  

Yoon et al. discloses generating a map of the cleaning space using the proximity sensor 12 and/or vision sensor 13.  Yoon et al. discloses updating the map in Paragraph [0114].  Yoon et al. does not specifically disclose that the map is updated to include new obstacles or removed obstacles and modification of the region based on the change.  It would have been obvious to one with ordinary skill in the art at the time of filing that cleaning spaces change over time, new furniture is added, furniture is moved, etc.  Therefore, it would have been obvious to configure the robot to update the map using the existing sensors with the motivation to optimize the cleaning operation.  For example, if a piece of furniture has been removed, it would be obvious for the robot to modify map so that the floor at the location of the removed furniture is cleaned.

Regarding Claim 18, Yoon et al. teaches:
18. The method of claim 17, wherein the data is reset when the new obstacle is not a temporary obstacle and when the new obstacle has a size equal to or greater than a predetermined size (see discuss below).  

As previously presented, Yoon et al. is configured to generate a map and update a map that is based on a predetermined unit of measure.  It would have been obvious to one with ordinary skill in the art at the time of filing that if an object is large enough to be detected it would obviously have a size equal to or greater than a predetermined size.  Conversely, if an object is too small to be detected, it would be smaller than a predetermined size.  Therefore, it would have been obvious to reset the data in the previously stored map and update the map to include current obstacles. 

Regarding Claim 19, Yoon et al. teaches:
19. The method of claim 12, wherein each region allowed to travel in the plurality of regions is distinguished into cells of a predetermined size (map, Paragraph [0073]. “cells of a predetermined size” is merely a unit of measure such as inches or centimeters or even a customized value.  The map would inherently be based on a predetermined unit of measure), and the cleaning data is calculated based on the number of cells in each region (debris detecting unit 70)(The controller may also enable the robot cleaning device 10 to perform a cleaning operation while discriminating between a region from which debris is introduced into the robot cleaning device 10 and a region from which no debris is introduced into the robot cleaning device 10 based on the signal received from the debris detecting unit 70, Paragraph [0077].  The region size on the map will inherently be based on a number of cells of a unit of measure), the number of cells where dust is detected by a dust sensor (debris detecting unit 70 provides controller data to map regions where dust is detected and regions where dust is not detected), and the number of times of cleaning in each region (count number or time of patterned/repeated cleaning operations, 140).  

Regarding Claim 20, Yoon et al. teaches:
20. The method of claim 12, 
wherein the cleaning data (amount dust detected) is calculated to be higher as there is a larger amount of dust and a smaller number of times of cleaning, and 
wherein the cleaning data is calculated to be lower as there is a smaller amount of dust and a larger number of times of cleaning (see discussion below).  

The robot cleaning device 10, which includes the debris detecting unit 70, may further enhance the cleaning efficiency thereof by discriminating between the region from which debris is introduced and the region from which debris is not introduced. The robot cleaning device 10 may also enhance the cleaning efficiency thereof by cleaning the cleaning regions while discriminating the cleaning regions between a region in which a large amount of debris is present and a region in which a small amount of debris is present. In this case, it may also be possible to reduce the cleaning time.  It would have been obvious to one with ordinary skill in the art at the time of filing that for any cleaning device more dust would be found when the cleaning operations are performed less frequently and less dust would be found when the cleaning operations are performed more frequently.  It would have therefore been obvious that if the Yoon et al. device elects to improve the efficiency of the cleaning operation by reducing the number of cleaning operations in areas where less dust is typically found that after a significant amount of time the dust will naturally accumulate leading to more dust being detected in that region.  Additionally, it would have been obvious that the opposite scenario where a “high dust” region is frequently cleaned the amount of dust detected would typically be less than if it were cleaned based on the less frequent schedule for a lower dirt regions. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of vacuum cleaners with dust detection.      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.